Citation Nr: 0942136	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for PTSD as 
well as for lumbosacral strain and spasm and sinus condition.  
The Veteran appealed and perfected his appeal for all three 
issues.  In an August 2006 rating decision, the RO granted 
service connection for degenerative disc disease, lumbar 
spine, and vasomotor rhinitis, claimed as sinus condition, 
which constitutes a grant of full relief for these two 
issues.

The Veteran testified before the undersigned in August 2009 
at a travel board hearing at the RO.  A transcript has been 
incorporated into the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2006 statement, the Veteran discusses his 
symptoms and states that he is attending counseling sessions 
with "Ms. Higgins", whom the Veteran described as a 
psychiatrist for "PTSD clients".  After a review of the 
record, the Board cannot identify treatment records from this 
provider.  The Veteran should be contacted in order to 
determine the name and address of this counselor and an 
attempt must be made to obtain the counseling records.

Of record is a January 2003 summary of treatment from a 
therapist, D. Galvan.  The therapist lists sessions during 
which she counseled the Veteran, though the statement is 
unclear as to whether she assessed him as having PTSD.  The 
AMC/RO should attempt to directly contact Dr. Galvan and 
obtain the treatment records of the therapist's counseling 
sessions.

The Veteran's VA treatment records begin abruptly in October 
2007 and end in October 2008.  At hearing the Veteran stated 
that the October 2008 session was his last with his VA 
practitioner; however, the Board notes in a list of 
prescriptions that certain medications were prescribed in 
July 2007 and others in February 2007.  All of the Veteran's 
pertinent VA treatment records must be obtained and added to 
the claims file.  VA has a duty to seek these records.  38 
U.S.C.A. § 5103A(b)(1); See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Additionally, there is no formal finding by the RO's JSRRC 
coordinator regarding attempts made to confirm the Veteran's 
alleged stressors.  The Board notes that per the Veteran's 
personnel records, his tour in Vietnam is dated February 1972 
to August 1972.  There are two units of assignments, 
specifically beginning in February 1972, the Veteran was 
assigned to HHC 3Bde3rdBde (SEP) 1st Cavalry Division (AM), 
and then in June 1972, he was assigned to HHC 1st BN 7th Cav 
3d Bde 1st Cavalry Division.  After a review of the record, 
the Board notes three alleged stressors: being fired upon 
soon upon arriving in Vietnam; being fired upon during a 
helicopter ride in Vietnam, while piloted by "Paul and 
Dave"; an incident of "fragging" in his unit.  See 
Veteran's April 2006 and May 2006 statement and submissions; 
Transcript.  In the Veteran's May 2006 statement he named a 
"Capt Hovtch" was the victim, while in his testimony he 
named a "Lt Nelson."  There is no indication in the claims 
file that this information was ever forwarded to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
corroboration.  Accordingly, the Board finds that further 
development in this regard is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his mental health disability, claimed as 
PTSD, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Specifically, ask the Veteran to provide 
the contact information (full name and 
mailing address) for a "Ms. Higgins" 
from whom he stated he received PTSD 
counseling, and the current contact 
information for the therapist D. Galvan.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Obtain the complete record of all of 
the Veteran's mental health treatment from 
the Frank M. Tejeda Outpatient Clinic, 
dated prior to October 2007.   

3.  Prepare a summary of the Veteran's 
claimed stressors.  That summary, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) or any other 
appropriate service department in order 
that the appropriate personnel might 
provide any information which could 
corroborate the Veteran's alleged 
stressors:  being fired upon soon upon 
arriving in Vietnam (at Da Nang), being 
fired upon in Vietnam during a ride in a 
helicopter (assigned to "General 
Hamlet"), and a fragging incident in his 
unit or camp of assignment involving a 
"Capt Hovtch" or a "Lt. Nelson."  The 
Veteran's tour in Vietnam is dated 
February 1972 to August 1972.  There are 
two units of assignments, specifically 
beginning in February 1972, the Veteran 
was assigned to HHC 3Bde3rdBde (SEP) 1st 
Cavalry Division (AM), and then in June 
1972, he was assigned to HHC 1st BN 7th Cav 
3d Bde 1st Cavalry Division.  The Veteran 
stated he arrived at Da Nang and was also 
assigned to Bien Hoa.

4.  Following the above, make a specific 
determination based on the complete record 
with respect to whether the Veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  Should it 
be determined that the record establishes 
the existence of a stressor or stressors, 
specify which stressor or stressors in 
service have been established by the 
record.  In reaching that determination, 
address any credibility questions raised 
by the evidence.  

	     5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, e.g., 
scheduling a VA examination or obtaining a 
medical opinion if necessary, readjudicate 
the service connection claim.  If the 
benefits sought on appeal remain denied, 
furnish to the Veteran and his 
representative a SSOC containing notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


